DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 22 June 2022. As directed by the amendment: claims 1, 4, 6, 10, 12, 26, and 27 have been amended, claims 5, 13, 14, and 16 stand withdrawn, and claims 7, 11, 15, 17-24, 28, and 33-40 are cancelled. Claims 1-6, 8-10, 12-14, 16, 25-27, and 29-32 currently stand pending in the application. 
The amendments to claim 12 are sufficient to overcome the claim objection listed in the previous action, which is correspondingly withdrawn. 
The amendments to the specification filed 22 June 2022 are entered, as supported by claims 1, 6, and 9 as originally filed. The amendments resolve the objection to the specification listed in the previous action as failing to provide proper antecedent basis for the claimed subject matter. The specification objections are correspondingly withdrawn. 
The amendments to claims 10, 12, and 26 are sufficient to overcome the rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the rejections under 35 U.S.C. 112(b) are withdrawn. 





Response to Arguments
Applicant’s arguments, filed 22 June 2022, with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that Ibrahim (US 2010/0280325) is silent as to the layout or alignment of the disclosed bumps with an axis defined by the surface of the retractor is moot, since Ibrahim is relied upon as a teaching of rounded bumps to increase the surface area to increase frictional force while their curved surfaces are atraumatic. 
As to Ferro (US 2016/0151058), Applicant contends that the paired posts (see Figures 14A-14C and Paragraph [0089]) work by trapping tissue in between the pair of posts, and that the oval shaped posts must be angled relative to one another to achieve the ability to wedge the tissue between the posts so that the retractor can hold the tissue without having to rely on sharp edges. Applicant contends that because a range of 45 to 135 degrees is disclosed as an angle between the major axes of the posts, that Ferro is thus silent as to the major or minor axis of the posts being parallel to an axis of the retractor surface. Applicant contends that the combining of teachings of Ferro and Ibrahim, as indicated in the Office Action, would result in the posts of Figures 14A-14C of Ferro being replaced with partial ellipsoid surfaces, but that these partial ellipsoid surfaces would be provided as pairs with each pair having major axes that are angled relative to one another such that the major axes are not parallel to an axis of the retractor surface. Thus, Applicant argues that Ferro in view of Ibrahim fails to teach or suggest that each of the plurality of partial ellipsoid surfaces defines a major axis and a minor axis and one of the major axis or the minor axis is substantially parallel to a first axis of the generally smooth surface, as required by claims 1 and 27 as amended. 
Examiner respectfully submits that “a first axis of the generally smooth surface” need not be a longitudinal axis of the retractor surface, as appears to be suggested by Applicant. Under broadest reasonable interpretation, the generally smooth surface has an infinite number of axes extending along its surface at various angles, and even an axis normal to the surface may define the surface. Some of these axes, i.e. a first axis, would be substantially parallel to the major axis and others would be substantially parallel to the minor axis of the partial ellipsoid surfaces of Ferro in view of Ibrahim, with the orientation of the partial ellipsoid surfaces and axes 382,384 as shown in Ferro, Figure 14B. 
In addition or alternatively, Examiner respectfully submits that Ferro discloses that the angle X between the major axes of 106d and 106e may be greater than 0 degrees to less than 180 degrees, Paragraph [0090]. At the lowest end of this range, then, angle X may be any small value substantially close to but greater than 0 degrees, such as 0.001 degrees-10 degrees. To create this small value angle X between the major axes, the major axes would be substantially parallel to each other, where the term substantially parallel is interpreted under broadest reasonable interpretation to mean parallel ±10 degrees, and the major axes would also therefore be substantially parallel to a first longitudinal axis extending along the longitudinal length of the generally smooth surface. The paired surfaces would remain capable of the stated intended purpose of the retractor of Figures 14A-14C of Ferro, trapping tissue between pairs of posts, because, for example, the posts in each pair are positioned closer to each other than to those of other columns, so that tissue can be wedged between them; and even with the partial ellipsoid surfaces moved such that their major axes are substantially parallel to the first longitudinal axis of the generally smooth surface, the paired posts, presenting as parallel ovals/partial ellipsoids, would present rounded surfaces (since an oval/partial ellipsoid is surrounded on all ends by a round surface) which would wedge the tissue between the posts without having to rely on sharp edges, as required by Ferro. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 6, 8-10, 12, 25-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0151058 to Ferro et al. (hereinafter, “Ferro”), in view of U.S. Patent Application Publication No. US 2010/0280325 to Ibrahim et al. (hereinafter, “Ibrahim”). 
As to claim 1, Ferro discloses a tissue contact surface for use on a surgical retractor, shown in FIGs. 14A-14C, the tissue contact surface comprising a generally smooth surface (surface 130 from which 106s extend); and a plurality of surfaces (106) extending out and away from the generally smooth surface (¶89), wherein (a) the plurality of surfaces comprise a first surface and an adjacent second surface (106d, 106e), (b) the first surface extends approximately 0.5 millimeters to 1 centimeter out from the generally smooth surface (each surface extends approximately 1 millimeter – equal to approximately 0.0395 inch – out from the generally smooth surface, ¶89), shown in FIG. 14C, (c) a spacing between the first surface and the second surface is approximately 0.5 millimeters to 1 centimeter (spacing 381 is approximately 0.5 millimeters – equal to approximately 0.02 inch, ¶89), shown in FIG. 14B, and (d) each of the plurality of surfaces defines a major axis (382) and a minor axis (384) (¶90) and one of the major axis or the minor axis is substantially parallel to a first axis of the generally smooth surface (angle X between the major axes of 106d and 106e is disclosed as greater than 0 degrees to less than 180 degrees, ¶90; at the lowest end of the range, then, angle X may be any small value substantially close to but greater than 0 degrees, such as 0.001 degrees-10 degrees; to create this small value angle X between the major axes, the major axes would be substantially parallel to each other, where the term substantially parallel is interpreted under broadest reasonable interpretation to mean parallel ±10 degrees, and the major axes would be substantially parallel to a first longitudinal axis of the generally smooth surface extending along the longitudinal length; in addition or alternatively, the generally smooth surface has an infinite number of axes extending along its surface at various angles, and even an axis normal to the surface may define the surface – some of these axes would be substantially parallel to the major axis or the minor axis even as shown in FIG. 14B). 
As to claim 2, Ferro discloses wherein the plurality of surfaces are 3D printed onto the generally smooth surface (interpreted as a product-by-process claim, which is limited by and defined by the process of 3D printing; however the patentability of a product does not depend on its method of production. The product of the partial ellipsoid surfaces on the generally smooth surface is the same as one made by injection molding, as disclosed by Ferro, ¶11). 
As to claim 3, Ferro discloses wherein the tissue contact surface is configured and/or operable to (a) retract and/or expose tissue during a surgical procedure and (b) to provide increased friction between the tissue and the tissue contact surface compared to a surgical retractor having only a planar surface without damaging and/or while minimizing damage to the tissue contacted by the tissue contact surface (¶9). 
As to claim 4, Ferro discloses wherein the major axis and the minor axis are both within the range of 0.5 millimeters and 1 centimeter (as shown in FIG. 14B, the major axis is approximately equal to 2x to 3x the spacing 381, or approximately 1-1.5 mm, and the minor axis is approximately equal to 1x to 2x the spacing 381, or approximately 0.5-1 mm, which are both within the range of 0.5 millimeters and 1 centimeter). 
As to claim 6, Ferro discloses wherein at least some of the plurality of surfaces are separated from a directly adjacent one of the plurality of surfaces by a separation within the range of 1 millimeter to 1 centimeter (the upper end of the disclosed range of the spacing 381 is approximately 1.79 millimeters – equal to approximately 0.07 inch, ¶89). 
As to claim 8, Ferro discloses wherein the first surface extends approximately 0.75 millimeters to 1.25 millimeters out from the generally smooth surface (each surface extends approximately 1 millimeter – equal to approximately 0.0395 inch – out from the generally smooth surface, ¶89), shown in FIG. 14C. 
As to claim 9, Ferro discloses wherein the spacing between the first surface and the second surface is approximately 0.75 millimeters to 1.75 millimeters (the upper end of the disclosed range of the spacing 381 is approximately 1.79 millimeters – equal to approximately 0.07 inch, ¶89; the term approximately is interpreted under broadest reasonable interpretation to mean ±10%). 
As to claim 10, Ferro discloses wherein the plurality of surfaces form columns parallel to the first axis (long columns are parallel to the first longitudinal axis, see interpretation above; in addition or alternatively, even at the angles as shown in FIG. 14B, diagonal lines can be drawn to connect a plurality of the surfaces that create columns that are parallel to the major axis of the surface) of the generally smooth surface, shown in FIG. 14B. 
As to claim 12, Ferro discloses wherein the plurality of surfaces form rows parallel to a second axis of the generally smooth surface (rows are parallel to a transverse axis of the generally smooth surface, see interpretation above; in addition or alternatively, even at the angles as shown in FIG. 14B, diagonal lines can be drawn to connect a plurality of the surfaces that create rows that are parallel to the minor axis of the surface), shown in FIG. 14B. 
As to claim 25, Ferro discloses wherein an axis of at least one of the plurality of surfaces is parallel to a normal of the generally smooth surface at the location of the at least one of the plurality of surfaces, shown in FIG. 14C. 
Ferro is silent as to wherein the surfaces are partial ellipsoid surfaces, and each of the plurality of partial ellipsoid surfaces defines a major axis and a minor axis and one of the major axis or the minor axis is substantially parallel to a first axis of the generally smooth surface (claim 1); wherein the major axis and the minor axis are both within the range of 0.5 millimeters and 1 centimeter (claim 4). 
Ibrahim teaches that a tissue contact surface for use on a surgical retractor comprises a plurality of bumps 216 extending out and away from the retractor surface, wherein the bumps are partial ellipsoid surfaces (partial spheres, where a sphere is an ellipse with equal axes) to increase frictional force while being atraumatic (¶39). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise the surfaces in Ferro of partial ellipsoid surfaces, since Ibrahim teaches that partial ellipsoid surfaces increase the surface area to increase frictional force while their curved surfaces are atraumatic, and since Ferro contemplates that the tops of the elliptical surfaces may be round (Ferro, ¶89). This would require simply that the elliptical cylindrical surfaces in Ferro be rounded on top into the shape of partial ellipsoids, with the partial ellipsoid having the shape of the ellipse shown in Ferro at the point where it contacts the generally smooth surface. The distance that the partial ellipsoid surfaces extend out from the generally smooth surface would remain as disclosed and required by Ferro, i.e. approximately 1 mm, and the spacing between adjacent partial ellipsoid surfaces would remain as disclosed and required by Ferro, i.e. approximately 0.5-1.79 mm. With the shape of the ellipse where it contacts the generally smooth surface being shown in Ferro, FIG. 14B, the major axis is approximately equal to 2x to 3x the spacing 381, or approximately 1-1.5 mm, and the minor axis is approximately equal to 1x to 2x the spacing 381, or approximately 0.5-1 mm, which are both within the range of 0.5 millimeters and 1 centimeter. An axis can be taken of each partial ellipsoid surface that is parallel to a normal of the generally smooth surface at the location of the partial ellipsoid surface. 
As to claim 26, Ferro in view of Ibrahim disclose wherein the plurality of partial ellipsoid surfaces form columns parallel to the first axis of the generally smooth surface (long columns are parallel to the first longitudinal axis, see interpretation above; in addition or alternatively, even at the angles as shown in FIG. 14B, diagonal lines can be drawn to connect a plurality of the surfaces that create columns that are parallel to the major axis of the surface) with a first separation distance, shown in FIG. 14B, the plurality of partial ellipsoid surfaces form rows parallel to a second axis of the generally smooth surface (rows are parallel to a transverse axis of the generally smooth surface, see interpretation above; in addition or alternatively, even at the angles as shown in FIG. 14B, diagonal lines can be drawn to connect a plurality of the surfaces that create rows that are parallel to the minor axis of the surface) with a second separation distance, the first axis is perpendicular to the second axis, but are silent as to wherein the first and second separation distances are approximately 1 mm, and the plurality of partial ellipsoid surfaces consist of partial spheroid surfaces defined by a diameter of 1 millimeter. 
Ibrahim teaches that the partial ellipsoid surfaces may be partial spheres, to increase frictional force while being atraumatic (¶39). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to space the columns and the rows by a separation distance of approximately 1 mm, since Ferro discloses that the spacing between adjacent surfaces, and thus the spacing of the columns and rows of the aligned plurality of surfaces (since it can also be seen in Ferro that the spacing of the two long columns comprising 106d and 106e, and the spacing of the rows making up those columns, are approximately the same), may be approximately 0.5-1.79 mm, and where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. It would have thus been obvious to make the separation distances approximately 1 mm, which falls in the middle of the disclosed range in Ferro. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the partial ellipsoid surfaces partial spheroid surfaces, since a sphere is a type of ellipse with equal length major and minor axes, and Ibrahim teaches that partial spheres increase frictional force while being atraumatic. Providing partial spheroid surfaces would facilitate ease of manufacture. Ferro discloses the major axis is approximately 1-1.5 mm, as described supra, and the minor axis is approximately 0.5-1 mm, as described supra. It would have thus been obvious to provide the partial spheroid surfaces with a diameter, i.e. major=minor axis, of 1 millimeter, since this value falls within both ranges of the major and minor axes shown in Ferro, and where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. 

As to claim 27, Ferro discloses a surgical retractor comprising a blade having a tissue contact surface, shown in FIGs. 14A-14C, the tissue contact surface comprising a generally smooth surface (surface 130 from which 106s extend) of the blade; and a plurality of surfaces (106) extending out and away from the generally smooth surface (¶89), wherein (a) the plurality of surfaces comprise a first surface and an adjacent second surface (106d, 106e), (b) the first surface extends approximately 0.5 millimeters to 1 centimeter out from the generally smooth surface (each surface extends approximately 1 millimeter – equal to approximately 0.0395 inch – out from the generally smooth surface, ¶89), shown in FIG. 14C, (c) a spacing between the first surface and the second surface is approximately 0.5 millimeters to 1 centimeter (spacing 381 is approximately 0.5 millimeters – equal to approximately 0.02 inch, ¶89), shown in FIG. 14B, and (d) each of the plurality of surfaces defines a major axis (382) and a minor axis (384) (¶90) and one of the major axis or the minor axis is substantially parallel to a first axis of the generally smooth surface (angle X between the major axes of 106d and 106e is disclosed as greater than 0 degrees to less than 180 degrees, ¶90; at the lowest end of the range, then, angle X may be any small value substantially close to but greater than 0 degrees, such as 0.001 degrees-10 degrees; to create this small value angle X between the major axes, the major axes would be substantially parallel to each other, where the term substantially parallel is interpreted under broadest reasonable interpretation to mean parallel ±10 degrees, and the major axes would be substantially parallel to a first longitudinal axis of the generally smooth surface extending along the longitudinal length; in addition or alternatively, the generally smooth surface has an infinite number of axes extending along its surface at various angles, and even an axis normal to the surface may define the surface – some of these axes would be substantially parallel to the major axis or the minor axis even as shown in FIG. 14B). 
As to claim 29, Ferro discloses further comprising a handle fixedly or selectively secured to an end of the blade, shown in another embodiment in FIGs. 1A-1B. 
Ferro is silent as to wherein the surfaces are partial ellipsoid surfaces. 
Ibrahim teaches that a tissue contact surface for use on a surgical retractor comprises a plurality of bumps 216 extending out and away from the retractor surface, wherein the bumps are partial ellipsoid surfaces (partial spheres, where a sphere is an ellipse with equal axes) to increase frictional force while being atraumatic (¶39). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the surfaces in Ferro of partial ellipsoid surfaces, since Ibrahim teaches that partial ellipsoid surfaces increase the surface area to increase frictional force while their curved surfaces are atraumatic, and since Ferro contemplates that the tops of the elliptical surfaces may be round (Ferro, ¶89). This would require simply that the elliptical cylindrical surfaces in Ferro be rounded on top into the shape of partial ellipsoids, with the partial ellipsoid having the shape of the ellipse shown in Ferro at the point where it contacts the generally smooth surface. The distance that the partial ellipsoid surfaces extend out from the generally smooth surface would remain as disclosed and required by Ferro, i.e. approximately 1 mm, and the spacing between adjacent partial ellipsoid surfaces would remain as disclosed and required by Ferro, i.e. approximately 0.5-1.79 mm. 
As to claims 30-32, Ferro in view of Ibrahim disclose the claimed invention except for wherein a portion of the handle comprises a second tissue contact surface (claim 30); wherein the second tissue contact surface comprises a second generally smooth surface; and a second plurality of partial ellipsoid surfaces extending outward from the second generally smooth surface (claim 31); wherein the generally smooth surface defines a first plane and the second generally smooth surface defines a second plane, the second plane being transverse to the first plane (claim 32). 
In another embodiment, shown in FIGs. 1A-1B, Ferro teaches that the blade is curved to form a hooked distal end of the retractor for ease of manipulating and more secure grasping of the tissue. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to curve the blade of the embodiment in FIGs. 14A-14C, to form a curved end of the retractor extending from the handle, as shown in the other embodiment of Ferro, in FIGs. 1A-1B, for ease of manipulating and more secure grasping of the tissue. Then, under broadest reasonable interpretation, the handle comprises the length of the retractor in the top plane shown in FIG. 1A, from free proximal end to distal end including part of the generally smooth surface and tissue contact surfaces in the same top plane, since all structures in this top plane could remain outside of an incision or orifice and thus could be handled by a practitioner, such that it is defined as a handle by its use. A portion of the handle thus comprises a second tissue contact surface comprising a second generally smooth surface comprising the portion of the generally smooth surface (130) that lies in the plane of the handle; and a second plurality of partial ellipsoid surfaces (106) extending outward from the second generally smooth surface and out from the plane of the handle, wherein the generally smooth surface defines a first plane (plane of the portion of the blade extending downward away from the plane of the handle) and the second generally smooth surface defines a second plane (of the handle), the second plane being transverse to the first plane, shown in FIG. 1A. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                        

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775